OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
             OFFICIAL BUSfiWESS
             STATE OF TEXAS,                                                             '   PUNEY BOWES

             FEWALTY FOR
             PRIVATE USE
                                                                      0 2   1M           $ 00.265
                                                                      0004279596             MAR 10    2015
3/2/2015                         ,. „    .,_ .,Wv*g»                  MAILED FROM :^7RC?8j23'P-08
JOHNSON, KENNETH RAY iTr.pt.No.XR2V                                                                   .,   ...
On this day the supplemental clerk's-.r.ecbrd,. in response to the order issued by th.s
Court, has been received and presented to theCourt.                      ^       ^
                               PRESIDING JUDGE 20TH DISTRICT COURT
                               P O BOX 728
                               CAMERON, TX. 76520                                            utf




AAWBS3B     7SB2Q
                               ,|ii,ji|vi|,lilih,|,|f|ipil!|.|v||H|IM|i,i.il.i|It|liil,,||